PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Carol A. Schneeberger January 24, 2008 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. REPORTS FOURTH QUARTER AND 2007 RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) announced fourth quarter 2007 net income of $2.2 million, or $0.21 per diluted share, compared to $4.8 million, or $0.44, for the fourth quarter of 2006.For 2007, net income totaled $18.3 million or $1.74 per diluted share compared to $21.6 million or $2.01 per diluted share for 2006. The lower earnings for both the fourth quarter and full year 2007 were impacted by a $5.5 million ($3.6 million after-tax or $0.34 per diluted share) other-than-temporary impairment charge related to investments in certain securities, including preferred stocks issued by the Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”) and collateralized debt obligation (“CDO”) investments.This non-cash charge for other-than-temporary impairment is comprised of a $1.3 million charge related to Fannie Mae preferred stock previously carried at $6.8 million, a $1.9 million charge related to Freddie Mac preferred stock previously carried at $8.5 million, a $0.1 million charge related to a single bank holding company stock held by Peoples previously carried at $0.2 million and a $2.2 million charge related to three CDO investment securities previously carried at $7.9 million.This charge was partially offset by a $782,000 ($508,000 after-tax) reduction in franchise tax expense resulting from the adjustment to Peoples’ tax reserves to reflect the settlement agreement with the Tax Commissioner of the State of
